COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-131-CR
 
PATRICK
KENDALL HAYES                                                   APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
         FROM
COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f).
 
PER
CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: November 5,
2009




[1]See Tex. R. App. P. 47.4.